                             Hearing Date and Time: July 16, 2021 at 11:00 a.m. (prevailing Eastern Time)




Ilan D. Scharf, Esq. (NY Bar No. 4042107)
Gail S. Greenwood, Esq. (Admitted pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777

Counsel to Advisory Trust Group, LLC,
solely in its capacity as Liquidating Trustee of the RDC Liquidating Trust



UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                               )
 IN RE:                                                        )   Chapter 11
                                                               )
 ROCHESTER DRUG CO-OPERATIVE, INC.,                            )   Case No. 20-20230 (PRW)
                                                               )
                                Debtor.                        )
                                                               )

              MOTION OF THE LIQUIDATING TRUSTEE FOR ENTRY OF AN
             ORDER PURSUANT TO BANKRUPTCY RULE 2004 AUTHORIZING
                 AN ORAL EXAMINATION AND THE PRODUCTION OF
                DOCUMENTS BY STEPHEN GIROUX; DECLARATION OF
                    DAVID GREENBLATT IN SUPPORT THEREOF

         Advisory Trust Group, LLC, the Liquidating Trustee (“Liquidating Trustee”) under the

Debtor’s Second Amended Chapter 11 Plan of Liquidation and that certain Liquidating Trust

Agreement and Declaration of Trust, hereby moves (the “Motion”) this Court for entry of an

order pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure authorizing and

directing an oral examination of Stephen Giroux (“Giroux”) and the production of documents by

Giroux or pharmacies that he owns or controls. In support of the Motion, the Liquidating

Trustee respectfully states as follows:




DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 1 of 27
                                  PRELIMINARY STATEMENT

         1.       Giroux and his pharmacies currently owe over $1.9 million to Rochester Drug

Co-operative, Inc. (the “Debtor” or “RDC”), which is subordinated to a loan and guaranty in

favor of M&T Bank. The subordination agreement was effectuated less than six weeks prior to

the Debtor’s bankruptcy when Giroux, as a member of the Board of Directors, was well aware of

the impending bankruptcy. Under the subordination agreement, Giroux and his pharmacies

appear to have obtained a “sweetheart deal” because they may be insulated from any collection

action or litigation until M&T Bank has been paid in full. No other RDC stockholder has

received similar beneficial treatment.

         2.       By this Motion, the Liquidating Trustee seeks the production of records from

Giroux and an oral examination to more fully investigate the Debtor’s affairs.

                                         RELEVANT FACTS

         The Bankruptcy Case

         3.       On March 12, 2020 (the “Petition Date”), Rochester Drug Co-operative, Inc. (the

“Debtor” or “RDC”) commenced a voluntary case under chapter 11 of the Bankruptcy Code.

Prior to the Petition Date, RDC was a wholesale distributor of pharmaceutical drugs that was

owned and directed by approximately 307 stockholding pharmacists and pharmacies. [First Day

Declaration, Docket No. 8 at ¶9].

         4.       RDC’s stockholders were customers who purchased shares in the cooperative,

which distributed its yearly profits as a dividend to the stockholders. The dividend, if any, was

allocated to stockholders based on sales volume such that higher dividends were paid to the

largest purchasers of RDC pharmaceuticals. Id. at 10.

         5.        RDC made loans to its stockholders to allow them to purchase goods on credit

and to encourage them to purchase stock. RDC typically took a security interest in personal

                                              2
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 2 of 27
property of the stockholder as collateral for its loans and/or requested a personal guaranty from

the principal of the stockholder.

         6.       On February 26, 2021, the Bankruptcy Court entered an order (the

“Confirmation Order”) confirming RDC’s Second Amended Chapter 11 Plan of Liquidation

dated January 15, 2021 (the “Plan”) which (along with that certain Liquidating Trust Agreement

and Declaration of Trust) established a liquidating trust (the “RDC Liquidating Trust”) to

collect and administer certain assets belonging to RDC (including Causes of Action as defined in

the Plan) and to file, settle, compromise, withdraw or litigate to judgment any Cause of Action.

The Effective Date of the Plan occurred on March 19, 2021. As of the Effective Date, pursuant

to the Confirmation Order, the Plan, and the Liquidating Trust Agreement, the Liquidating

Trustee was appointed as trustee of the RDC Liquidating Trust; and the Liquidating Trustee has

the exclusive right, power and interest to pursue, commence, prosecute, compromise, settle,

dismiss, release, waive, withdraw, and abandon or resolve all Causes of Action.

         Stephen Giroux

         7.       Giroux was a member of the Debtor’s Board of Directors as of the Petition Date.

[Docket No. 105] (“Schedules”), Statement of Financial Affairs at p. 15 of 102. Giroux received

$19,000 from the Debtor during the year prior to the Petition Date for Board of Director fees. Id.

at p. 16 of 102.

         8.       Members of the Board of Directors were historically compensated $250 each for

telephonic appearances and $1500 each for in-person meetings. In August 2020, after the

Petition Date and during the Covid-related lockdown, Giroux complained that board members

were only receiving the lower telephonic compensation and, in response, the Debtor’s Board of

Directors unanimously agreed to set their fees at the higher rate of $1500 per meeting



                                              3
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 3 of 27
retroactively increased effective as of March 2020 notwithstanding objections by counsel. See

Declaration of David Greenblatt filed herewith, ¶4. Assuming the increased compensation was

paid, Giroux and other board members received approximately $15,000 (12 x $1250) each as

additional fees above the standard amount for attending telephonic meetings after the Petition

Date.

         The Giroux Pharmacies

         9.       The Debtor’s schedules reflect the following independent pharmacies that are

owned or controlled by Giroux (collectively, the “Giroux Pharmacies”):

                     Moden-Giroux, Inc.
                     d/b/a Middleport Family Health Center
                     d/b/a Transit Hill Pharmacy
                     d/b/a Summit Park Pharmacy
                     d/b/a Wurlitzer Family Pharmacy
                     d/b/a Lockport Home Medical
                     d/b/a Thee Barker Store
                     Rosenkrans Pharmacy
                     d/b/a Oakfield Family Pharmacy
                     d/b/a Hilton Family Pharmacy

The Giroux Pharmacies own sixteen preferred shares of the Debtor. Schedules [Docket No. 105-

2], pp. 17, 22 of 29. The Giroux Pharmacies (or some portion of them) received approximately

$238,923 in total patronage dividends from the Debtor in 2017, not including preferred

dividends, before the dividends were discontinued. During the period of fiscal years 2014

through 2017, the Giroux Pharmacies received total patronage dividends of $1,195,846.

Greenblatt Declaration, ¶2.

         10.      The Debtor’s schedules show transfers made within one year of the Petition Date

for the benefit of insiders, including numerous entries for pharmacies owned by Giroux. The

Giroux Pharmacies received aggregate transfers of $211,369 comprised of “notes receivable

discounts” and payments relating to the “RDC Retail Alliance Program.” See Exhibit 4 to

                                              4
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 4 of 27
Statement of Financial Affairs [Docket No. 105-1], pp. 99-102 of 102. The notes receivable

discounts were effectuated on October 29, 2019 and exceed approximately $180,000. Id.

         11.      The Giroux Pharmacies currently owe RDC approximately $1,967,495 based on

outstanding invoices for pharmaceutical goods, including approximately $212,000 for fees and

interest accruing since approximately September 2019. Greenblatt Declaration, ¶3.

         The Subordination Agreement Between M&T Bank and RDC

         12.      On or about January 28, 2020, the Debtor (Creditor) entered a General

Subordination Agreement (“Subordination Agreement”) in favor of M&T Bank (Lender) with

respect to Giroux Holdings, Inc., Rosenkrans Pharmacy, Inc. dba Oakfield Family Pharmacy and

dba Rosenkrans Pharmacy, Moden-Giroux, Inc. dba Transit Hill Pharmacy and dba Middleport

Family Health Center, and Stephen Giroux, individually (Borrower). A copy of the

Subordination Agreement is attached as Exhibit 1 to the Greenblatt Declaration.

         13.      Schedule A to the Subordination Agreement sets forth the debt owed by the

Giroux Pharmacies to RDC as of the date of the Subordination Agreement in the amount of

approximately $2,333,948. On information and belief, some of this debt was paid from loan

proceeds made available by M&T Bank to the Giroux Pharmacies.

         14.      Pursuant to the Subordination Agreement, the outstanding debt owed to RDC was

subordinated to the “primary obligations” owed to the bank. The “subordinated obligations” are

broadly defined to include obligations of every kind and character, whether then existing or later

incurred, including fees and costs to collect or pursue any guaranty or other security. Any lien

securing the subordinated obligations was subordinated to the interests of M&T Bank.




                                              5
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 5 of 27
         15.      The Subordination Agreement precludes all demands and actions by the Debtor

against Giroux or the Giroux Pharmacies. Paragraph 7 of the Subordination Agreement

provides, in part:

                  Standstill Covenants. Creditor hereby covenants, as long as this
                  Agreement is in effect, that Creditor will not, unless and until the Primary
                  Obligations are fully and irrevocably paid and satisfied and all financial
                  and other arrangements between Lender and Borrower have been
                  terminated, and prior thereto, without Lender’s prior written consent: (i)
                  accelerate, request, demand, take, accept, or receive from or on behalf of
                  Borrower, by setoff or in any other manner, any monies representing all or
                  any part of the Subordinated Obligations except as may be expressly
                  permitted by this Agreement; (ii) initiate or participate with others in any
                  suit, action, or proceeding, including, without limitation, any
                  bankruptcy, reorganization, or insolvency proceeding against Borrower,
                  or exercise any other rights or remedies to collect or enforce the
                  Subordinated Obligations; (iii) repossess, foreclose upon, or otherwise
                  take any action against, or exercise any rights or remedies with respect to,
                  any collateral securing all or any part of the Subordinated Obligations; (iv)
                  request, demand, take, accept, or receive any security for the Subordinated
                  Obligations, other than as provided in any collateral documents in effect
                  on the date hereof; (v) enter into any other subordination agreement with
                  respect to any of the Subordinated Obligations or assign, transfer, pledge
                  or otherwise dispose of, or change any term or condition of, any of the
                  Subordinated Obligations….

(Emphasis added).

         16.      The Liquidating Trustee is not aware of any other subordination agreements for

the benefit of a stockholder’s bank or for the benefit of a stockholder with respect to loans made

by the Debtor. The Liquidating Trustee believes that an order authorizing an examination and

the production of documents by Giroux and the entities that he owns is necessary and appropriate

to fully investigate the Debtor’s prepetition affairs, including the status and circumstances of the

Subordination Agreement, and negotiations that led to its terms.

                                           JURISDICTION

         17.      This Court has subject matter jurisdiction to consider this matter pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is

                                                6
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 6 of 27
proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the

relief sought herein are sections 1103 and 1109(b) of the Bankruptcy Code and Bankruptcy Rule

2004.

                                       RELIEF REQUESTED

         18.      The Liquidating Trustee respectfully requests entry of an order pursuant to

Bankruptcy Rule 2004 in the form attached hereto as Exhibit A, authorizing the production by of

documents by Giroux described in Exhibit A-1 in accordance with a duly issued subpoena.

                                        BASIS FOR RELIEF

    A. The Liquidating Trustee Is Entitled to Information Relating to the Subordination of
       Obligations Owed by Giroux and the Giroux Pharmacies.

         19.      Bankruptcy Rule 2004(a) provides that “[o]n motion of any party in interest, the

court may order the examination of any entity.” Bankruptcy Rule 2004(a). The general purpose

of Rule 2004 is to “assist a party in interest in determining the nature and extent of the

bankruptcy estate, revealing assets, examining transactions and assessing whether wrongdoing

has occurred.” In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004) (citation

omitted); see also In re Lufkin, 255 B.R. 204, 208 (Bankr. E.D. Tenn. 2000) (Rule 2004’s

purpose is to “determine the condition, extent, and location of the debtor’s estate in order to

maximize distribution to unsecured creditors”). Rule 2004 “necessarily permits a broad

investigation into the financial affairs of debtors to assure the proper administration of

bankruptcy estates.” In re Symington, 209 B.R. 678, 683-84 (Bankr. D. Md. 1997).

         20.      Unlike discovery under the Federal Rules of Civil Procedure, discovery under

Bankruptcy Rule 2004 can be used as a “pre-litigation discovery device.” In re Wilson, 2009

WL 304672, at *5 (Bankr. E.D. La. 2009); see also In re Hughes, 281 B.R. 224, 226 (Bankr.

S.D.N.Y. 2002). As such, a Bankruptcy Rule 2004 motion need not be tied to specific factual


                                               7
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 7 of 27
allegations at issue between parties. In re Symington, 209 B.R. 678, 683 (Bankr. D. Md. 1997)

(Bankruptcy Rule 2004 permits “examination of any party without the requirement of a pending

adversary proceeding or contested matter”).

         21.      Moreover, the scope of a Bankruptcy Rule 2004 examination is broader than that

of discovery under the Federal Rules of Civil Procedure or related Bankruptcy Rules governing

adversary proceedings. In re Ecam Publications, Inc., 131 B.R. 556, 559 (Bankr. S.D.N.Y.

1991); see also In re Drexel Burnham Lambert Group, Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y.

1991) (“[T]he scope of a Rule 2004 examination is very broad. Rule 2004 discovery is broader

than discovery under the Federal Rules of Civil Procedure.”). In fact, courts have recognized

that Bankruptcy Rule 2004 examinations may be “broad” and “unfettered,” and can legitimately

be in the nature of a “fishing expedition.” In re Countrywide Home Loans, Inc., 384 B.R. 373,

400 (Bankr. W.D. Pa. 2008); see also In re Lev, 2008 WL 207523, at *3 (Bankr. D.N.J. 2008); In

re Bakalis, 199 B.R. 443, 447 (Bankr. E.D.N.Y. 1996); In re Bennett Funding Group, Inc., 203

B.R. 24, 28 (Bankr. N.D.N.Y. 1996) (Rule 2004’s purpose is to assist in “revealing the nature

and extent of the estate, and to discover assets of the debtor which may have been intentionally

or unintentionally concealed”); In re Valley Forge Plaza Assocs., 109 B.R. 669, 674 (E.D. Pa.

1990).

         22.      The decision whether to authorize discovery pursuant to Rule 2004 rests within

the bankruptcy court’s sound discretion. See, e.g., In re Hammond, 140 B.R. 197, 200 (Bankr.

S.D. Ohio 1992). Courts authorize discovery under Bankruptcy Rule 2004 to assist in recovering

assets for the benefit of a debtor’s creditors. See In re Vantage Petroleum Corp., 34 B.R. 650,

651 (Bankr. E.D.N.Y. 1983) (allowing discovery under Rule 2004 to help the debtor “discover

and recover assets for benefit of creditors of the debtor”).



                                              8
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 8 of 27
         23.      In this case, Giroux and the Giroux Pharmacies owe substantial amounts to RDC

but the debts appear to be subordinated and legal remedies barred until M&T Bank has been paid

in full by Giroux. The Liquidating Trustee has a right to obtain information “relating to the

debtor’s property or financial affairs,” including facts and circumstances relating to the

Subordination Agreement and the status of the primary obligations.

    B. Information Regarding the Obligations Owed by Giroux and His Pharmacies Is
       Necessary to the Liquidating Trustee’s Investigation of the Debtor’s Affairs.

         24.      The Liquidating Trustee seeks the production of documents by Giroux as

described in Exhibit A-1. The documents in his possession or under his custody and control

should include information relating to the Subordination Agreement and loan transaction with

M&T Bank, what was paid by Giroux to the Debtor after the transaction, and notes receivable

discounts by Giroux in connection with the transaction. Records in Giroux’s possession should

also include communications regarding the Subordination Agreement and its terms so the

Liquidating Trustee can assess the nature of the agreement and whether it was arms’ length.

         25.      The Liquidating Trustee seeks an oral examination of Giroux to investigate his

knowledge of the Debtor’s affairs, including his recollection of the transactions at issue and any

documents produced in response to this request.

                                       NO PRIOR REQUEST

         26.      No prior request for the relief sought in this Motion has been made to this or any

other Court.

                                               NOTICE

         34.      Notice of this Motion has been given to (a) the U.S. Trustee; (b) the Debtor, (c)

Stephen Giroux, (d) counsel for M&T Bank, and (e) all parties requesting notice of proceedings




                                               9
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 9 of 27
after the effective date of the Plan. In light of the nature of the relief requested herein, the

Liquidating Trustee submits that no other or further notice is required.

         WHEREFORE, the Liquidating Trustee respectfully requests that this Court: (i) enter an

order substantially in the form attached hereto as Exhibit A, granting the relief sought herein,

including the production of documents described in Exhibit A-1; and (ii) granting such other and

further relief to the Liquidating Trustee as the Court may deem proper.



 Date: June 29, 2021                           PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Ilan D. Scharf
                                               Ilan D. Scharf
                                               Gail S. Greenwood (admitted pro hac vice)
                                               780 Third Avenue, 34th Floor
                                               New York, NY 10017
                                               Telephone: (212) 561-7700
                                               Email: ischarf@pszjlaw.com
                                                          ggreenwood@pszjlaw.com

                                               Counsel to Advisory Trust Group, LLC, solely in its
                                               capacity as Liquidating Trustee of the RDC
                                               Liquidating Trust




                                              10
DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 10 of 27
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                                       )
    IN RE:                                                             )    Chapter 11
                                                                       )
    ROCHESTER DRUG CO-OPERATIVE, INC.,                                 )    Case No. 20-20230 (PRW)
                                                                       )
                                      Debtor.                          )
                                                                       )

         DECLARATION OF DAVID GREENBLATT IN SUPPORT OF MOTION OF
          THE LIQUIDATING TRUSTEE FOR ENTRY OF AN ORDER PURSUANT
         TO BANKRUPTCY RULE 2004 AUTHORIZING AN ORAL EXAMINATION
            AND THE PRODUCTION OF DOCUMENTS BY STEPHEN GIROUX

          I, David Greenblatt, declare under penalty of perjury as follows:

          1.       I am a director of B. Riley Advisory Services, in its capacity as financial advisor

to the Liquidating Trustee. I submit this declaration in support of the Liquidating Trustee’s

Motion for Entry of an Order Pursuant to Bankruptcy Rule 2004 Authorizing an oral

Examination and the Production of Documents by Stephen Giroux (“Motion”).1 I have personal

knowledge of the facts set forth herein unless otherwise stated.




1
    Capitalized terms not otherwise defined have the meanings ascribed to such terms in the Motion.


DOCS_SF:105732.1 75015/003
    Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                     Description: Main Document , Page 11 of 27
Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 12 of 27
                     EXHIBIT 1




Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 13 of 27
Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 14 of 27
Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 15 of 27
Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 16 of 27
Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 17 of 27
Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 18 of 27
Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                 Description: Main Document , Page 19 of 27
                             EXHIBIT A
                               (Proposed Order)




DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 20 of 27
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                                                                 )
  IN RE:                                                                                         )   Chapter 11
                                                                                                 )
  ROCHESTER DRUG CO-OPERATIVE, INC.,                                                             )   Case No. 20-20230 (PRW)
                                                                                                 )
                                                        Debtor.                                  )
                                                                                                 )

               ORDER GRANTING MOTION OF THE LIQUIDATING TRUSTEE FOR
                ENTRY OF AN ORDER PURSUANT TO BANKRUPTCY RULE 2004
               AUTHORIZING AN ORAL EXAMINATION AND THE PRODUCTION
                          OF DOCUMENTS BY STEPHEN GIROUX

             This matter coming before the Court on the Motion of the Liquidating Trustee for Entry

of an Order Pursuant to Bankruptcy Rule 2004 Authorizing an Oral Examination and the

Production of Documents by Stephen Giroux (the “Motion”);1 the Court having reviewed and

considered the Motion and accompanying papers; the Court having found that (i) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2), and (iii) notice of the Motion as described in the Motion was

proper under the circumstances; and the Court having determined that the legal and factual bases

set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and good and sufficient cause appearing therefor, it is hereby ORDERED that

             1.            The Motion is GRANTED.

             2.            Stephen Giroux (“Giroux”) is directed to (a) appear for an oral examination

pursuant to Bankruptcy Rule 2004 within thirty days of entry of this Order, or on such other date

as the parties may agree, and (b) produce to the Liquidating Trustee the records described in

Exhibit A-1 hereto within thirty days of entry of this Order, or on such other date as the parties



1 Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.




DOCS_SF:105532.1 75015/003
   Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                    Description: Main Document , Page 21 of 27
may agree. A copy of this Order shall be served on Giroux or his counsel pursuant to a form of

Subpoena for Rule 2004 Examination.

         3.       Nothing contained herein shall prejudice the Liquidating Trustee’s rights under

Bankruptcy Rule 2004 and other applicable laws to seek further document productions and

written or oral examinations in connection with the case.

         4.       The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.



 Dated: Rochester, New York                _______________________________________
        _____________, 2021                THE HONORABLE PAUL R. WARREN
                                           UNITED STATES BANKRUPTCY JUDGE




DOCS_SF:105532.1 75015/003                     2

  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 22 of 27
                             EXHIBIT A-1
                             (Document Requests)




DOCS_SF:105532.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 23 of 27
                                            EXHIBIT A-1


                                          INSTRUCTIONS
         1.       Documents shall be produced in exactly the manner in which they were found,

including file folders, tabulations or other forms or manner of organization. Further, all

attachments to the documents, whether stapled, paper-clipped, electronically attached, or

otherwise affixed, shall be produced and shall be attached to the documents to which they relate

in exactly the same manner in which they were found. All copies of documents or items that are

not identical to the originals by reason of handwritten comments, marginal notations, underlining

or otherwise shall be produced in addition to the originals.

         2.       All Documents should be produced that are in your possession, custody or

control, including documents in the possession, custody, or control of your attorneys,

investigators, agents, employees, officers, accountants, independent contractors, subcontractors,

consultants, experts or other representatives.

         3.       You are required to make a diligent search for all available Documents within

your actual and constructive possession, custody or control, and not merely such Documents

within the personal possession of the individual answering these Requests.

         4.       If there are no Documents in existence that are responsive to a particular Request,

your response must include a statement to that effect. If Documents once existed in your

possession, custody or control, but are no longer in your possession, custody or control for any

reason, please identify the specific circumstances under which you lost possession, custody or

control, and identify your understanding of the documents’ current whereabouts, or the manner

in which you disposed of the Documents.

         5.       Electronically stored information (“ESI”) responsive to these Requests shall be

produced in the same manner in which it is stored, together with all associated metadata. If

software not in normal, typical commercial use is necessary to view the ESI produced in full,



                                                   1
DOCS_SF:105530.1 75015/003
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 24 of 27
native and usable form with full functionality, then a copy of or license to the necessary software

shall be produced together with the ESI.

         6.       Where the context permits, a term’s singular form shall include its plural form,

and a term’s plural form shall include its singular.

         7.       If any of the requested Documents within the scope of this Request have not been

produced on grounds that such documents are privileged, immune or trade secrets, please

provide the following information as to each document to which such claim is made: (a) the

privilege that is grounds for withholding the Document; (b) the nature of the Document (i.e.,

letter, spreadsheet, memorandum); (c) the date that the Document was prepared; (d) the

name/title of the author; (e) the name/title of each recipient or addressee of the Document; (f) the

number of pages withheld; and (g) the name and location of the current custodian of the

Document.

         8.       Unless otherwise stated, each Request seeks Documents from January 1, 2016

through present.

                                           DEFINITIONS

         A.       “DEBTOR” means Rochester Drug Cooperative, Inc., its agents, affiliates,

employees, representatives, and/or attorneys.

         A.       “DOCUMENT” or “DOCUMENTS” is used in the broadest sense possible and

means any printed, written, typed, recorded, transcribed, taped, or photographic matter, however

produced or reproduced, including, but not limited to, the following: (i) any electronically stored

information; (ii) any letter, correspondence, electronic mail or communication of any sort; (iii)

film, negative or photograph; (iv) sound recording or video recording; (v) note, notebook, diary,

calendar, minutes, memorandum, contract, agreement, or any amendment thereto; (vi) facsimile

transmission; (vii) summary, report, or record of telephone conversation, personal conversation,

discussion interview, meeting, conference, investigation, negotiation, act or activity; (viii)

projection, work paper, or draft; (viii) financial statement, statement of account, bank statement,

check book, stubs or register, cancelled check, deposit slip, charge slip, tax return (income or


DOCS_SF:105530.1 75015/003              2
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 25 of 27
other), or requisition; (ix) file, study, graph, tabulation, and any and all other writings and

recordings of whatever nature, whether signed or unsigned or transcribed; (x) any other data

compilation from which information can be obtained, translated, recalled, viewed, and/or edited

by the respondent through detection devices into reasonably usable form.

         B.       “GIROUX PHARMACIES” means any entities owned or controlled by

GIROUX, including without limitation, Giroux Holdings, Inc., Rosenkrans Pharmacy, Inc.,

Oakfield Family Pharmacy, Moden-Giroux, Inc., Transit Hill Pharmacy, and/or Middleport

Family Health Center, their agents, representatives, and/or attorneys.

         C.       “M&T BANK” means M&T Bank, its employees, representatives, and/or

attorneys.

         D.       “M&T LOAN” means any and all loan obligations owed by Stephen Giroux,

individually, or the GIROUX PHARMACIES to M&T Bank.

         E.       “RDC OBLIGATIONS” means any and all accounts payable or loans payable

owed by one or more of the GIROUX PHARMACIES to the Debtor.

         F.       “REFLECTING” or “RELATING TO” means that the requested document or

information evidences, constitutes, embodies, comprises, reflects, identifies, states, deals with,

comments on, responds to, describes, analyzes, contains information concerning, summarizes, or

is in any way pertinent to the information requested.

         G.       “SUBORDINATION AGREEMENT” means the General Subordination
Agreement dated January 28, 2020 entered between and among the DEBTOR and M&T Bank.

         H.       “YOU” or “YOUR” means Stephen Giroux, individually, his agents,

representatives, and/or attorneys.

                                 DOCUMENTS REQUESTED

         1.       All DOCUMENTS RELATING TO the M&T LOAN, including payment and

disbursement of the M&T LOAN.

         2.       All agreements entered contemporaneously with or RELATING TO the M&T

LOAN, including any subordination agreement, personal guarantee, or security agreement.


DOCS_SF:105530.1 75015/003              3
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 26 of 27
         3.       All communications between YOU and M&T BANK RELATING TO the M&T

LOAN, including any notice of default or demands for payment.

         4.       All communications between YOU and the DEBTOR RELATING TO the M&T

LOAN.

         5.       All communications between YOU and the DEBOR RELATING TO the

SUBORDINATION AGREEMENT.

         6.       All communications between YOU and M&T BANK RELATING TO the RDC

OBLIGATIONS.

         7.       All communications between YOU and the DEBTOR RELATING to the RDC

OBLIGATIONS, including any notice of default or demand for payment.

         8.       All DOCUMENTS REFLECTING or RELATING TO the current balance of the

M&T LOAN, including payments made since January 28, 2020.

         9.       All DOCUMENTS REFLECTING or RELATING TO the current balance of the

RDC OBLIGATIONS, including payments made since January 28, 2020.

         10.      All DOCUMENTS REFLECTING or RELATING TO payments made by the

DEBTOR to YOU for board of director compensation since January 28, 2020.

         11.      All DOCUMENTS REFLECTING or RELATING TO rebates received by YOU

or the GIROUX PHARMACIES from the DEBTOR since March 12, 2019.

         12.      All DOCUMENTS REFLECTING or RELATING TO any discount or reduction
of the RDC OBLIGATIONS for any reason other than dollar-for-dollar payment since March 12,

2019.




DOCS_SF:105530.1 75015/003              4
  Case 2-20-20230-PRW, Doc 1369, Filed 06/29/21, Entered 06/29/21 20:00:04,
                   Description: Main Document , Page 27 of 27
